DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0135755 A1 [Suzuki].

Regarding Claim 1:
Suzuki teaches an electron optical system (abstract) comprising: 
an electromagnetic lens (Fig. 7) including a yoke (11), and a coil configured to refract an electron beam passing through the yoke by generating a magnetic field (lens coil (12) provides a magnetic field which refracts the electron beam to provide focusing); and 

However, Suzuki fails to explicitly teach that the whole shield coil is surrounded by the inner wall.  Rather, Suzuki demonstrates the shield extending slightly out of the inner wall, see e.g. Fig. 4 below.


    PNG
    media_image1.png
    503
    710
    media_image1.png
    Greyscale
	Adjusting the position of the shield coil (10) with respect to the inner wall of yoke (11) would likewise adjust the position of magnetic field (21), which negates leakage field (20).  
See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Suzuki teaches that the position of the shield dictates its ability to mitigate the influence of the leakage magnetic field. Paras 26-28.  To wit, Suzuki recognizes the position of the shield as a variable which achieves a recognized result. Therefore, Suzuki suggests adjusting the position of the shield and identifies said position as result-effective variables. Furthermore, moving the shield coil (10) to a position that is wholly surrounded by yoke (11) would mitigate the leakage magnetic field, while reducing the effect of shield coil’s field outside of the yoke. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective time of filing to optimize the position of the shield coil such that the whole shield coil is surrounded by the inner wall of the yoke. Such a modification is obvious because it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.


Regarding Claim 3:
Suzuki teaches the electron optical system according to claim 1, further comprising electro-optical equipment at least one portion of which is disposed in the yoke (Fig. 7 (11b), the equipment configured by structural components including magnetic material (para 22 – 11b is a . 


Allowable Subject Matter
Claims 2, 4-5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is allowed.

Response to Arguments
Applicant argues that Suzuki fails to teach that its whole shield coil (10) is surrounded by an inner wall of its yoke (11). This is true. However, optimizing the position of the shield coil of Suzuki to place the entire coil inside the inner wall of the yoke would have been obvious. As such, the rejection is modified to be an obviousness rejection.

Conclusion

                                                                                                                                                                                    Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881